E. Y. O’Connell, J.,
dissenting in part and concurring in part. I cannot agree with the opinion of the majority reversing the trial court’s ruling on the motion to suppress evidence. My disagreement is based on my conclusion that Sergeant Frank Violissi had a reasonable, articulable suspicion to make the Terry stop. Terry v. Ohio, 392 U.S. 1, 88, S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
The trial court, after hearing the evidence, concluded that the police did have a reasonable and articulable suspicion of criminal activity and properly stopped the defendant for investigative purposes. This conclusion may be overturned by us only if we find, from the whole record, that it was clearly erroneous. State v. Ortiz, 17 Conn. App. 102, 104, 550 A.2d 22, cert. denied, 209 Conn. 828, 552 A.2d 1216 (1988); State v. Williamson, 10 Conn. App. 532, 537, 524 A.2d 655, cert. denied, 204 Conn. 801, 525 A.2d 965 (1987). I submit that such is not the case here. The fact that there were discrepancies between what Violissi viewed at the scene and the otherwise corroborated report of the informant does not vitiate Violissi’s reasonable suspicion. That is why we call it suspicion, albeit a reasonable suspicion. It is *25inherent in the word suspicion that doubt, uncertainty and ambiguity exist in the questioned behavior. See Black’s Law Dictionary (5th Ed.). (“Suspicion implies a belief or opinion based upon facts or circumstances which do not amount to proof.”) In the present case, Violissi was approaching the defendant’s car to confirm or negate these doubts, and the trial court, in finding that he had articulated valid reasons for his suspicion, was not clearly erroneous.
I submit that Violissi was not wandering aimlessly through this parking lot, randomly stopping vehicles at his whim and arbitrarily searching them. Nor was he acting on a mere hunch or on some vague inexplicable intuition. He was able to articulate the reasons why he was there and why he suspected that this particular vehicle was occupied by a drug dealer.1
*26“The fact finding function is vested in the trial court with its unique opportunity to view the evidence presented in a totality of circumstances, i.e., including its observations of the demeanor and conduct of the witnesses and parties, which is not fully reflected in the cold, printed record which is available to us.” Lupien v. Lupien, 192 Conn. 443, 445, 472 A.2d 18 (1984). Accordingly, it was for the trial court to determine how much weight to give to Violissi’s testimony. State v. Hamilton, 17 Conn. App. 385, 389, 552 A.2d 834 (1989), aff'd, 214 Conn. 692, 573 A.2d 1197 (1990). It was not for this court to cast doubt upon his credibility based on his experience as a police officer, the lighting conditions in the parking lot, his knowledge of makes and models of cars or his opinion concerning various shades of car colors. Id. Nor was it for this court to speculate that the “real” car might have been driven away from the designated parking place.
This court cannot sift and weigh evidence. Robert S. Weiss & Co. v. Mullins, 196 Conn. 614, 621, 495 A.2d 1006 (1985); State v. Staples, 175 Conn. 398, 407, 399 A.2d 1269 (1978). We do not examine the record to determine whether the evidence could have led the trier of fact to a different decision. Cook v. Nye, 9 Conn. App. 221, 225, 518 A.2d 77 (1986). A finding may not be rejected merely because the appellate judges personally disagree with the trial court’s conclusion or would have found differently if they had sat as the factfinder. Lupien v. Lupien, supra, 446. When there might be an *27honest difference of opinion as to the conclusion to be drawn from the evidence, the finding of the trial court is conclusive. State v. Staples, supra. In my opinion, the majority invaded the province of the trial court. It weighed the evidence, determined which portion was credible, which portion it doubted and then substituted its findings for those of the judge who heard the evidence. This is not allowed. State v. Hamilton, supra; see also State v. Copeland, 205 Conn. 201, 208 n.3, 530 A. 2d 603 (1987) (appellate courts do not find facts).
I respectfully dissent from the opinion of the majority on the issue of whether there was a reasonable and articulable suspicion for the stop. Otherwise, I concur in the decision of the majority.

 An examination of the whole record discloses the following evidence that supports the trial court’s decision.
Just before 9 p.m., Sergeant Frank Violissi of the Middletown police department received a telephone call from a reliable, confidential informant who had previously furnished information concerning drug sales that had led to arrests and convictions. This informant reported that a black male drug dealer was at that moment selling cocaine from a car in the vicinity of Maplewood Terrace. Violissi immediately arranged to meet the informant at a point less than a minute’s drive from Maplewood Terrace. The informant was searched to make sure that he had no drugs on his person and then was given money to make a “controlled buy.” The informant proceeded to the Maplewood Terrace parking lot and returned shortly thereafter with what, by Ms training and experience, Violissi believed to be cocaine. The informant told Violissi that he had purchased the cocaine from a black male. The informant described the person, whom he said was in a blue Chevrolet Beretta, and also gave the location where the Beretta was parked.
Relying on the informant’s tip and the supporting drug buy, Violissi proceeded to the parking lot for further investigation. No more than twenty minutes elapsed from the time of the controlled buy to Violissi’s entering the parking lot. Violissi was not conversant with the many makes and models of automobiles and did not know what a Chevrolet Beretta looked like. He did know, however, from information furnished by the informant, that he was looking for a new car.
Upon entering the parking lot, Violissi observed a new white car parked in the exact location and facing in the exact way that the informant had *26reported. In addition, it was occupied by three dark skinned males, just as the informant had said. Unfortunately, the informant had not indicated whether the car was dark blue or very light blue in color. Nevertheless, Violissi knew that at night, and under certain lighting conditions, a light blue car could appear white. Furthermore, the vehicle was not clearly marked as to its make and model. Sergeant Violissi was not certain that this was the correct vehicle, but he nevertheless felt that he had sufficient information to merit further investigation. He therefore decided to approach the vehicle to investigate the matter further.